Citation Nr: 0707917	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-27 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the residuals of cold 
injuries to the lower extremities.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to February 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experienced cold injuries to both of his feet 
during service.

3.  The veteran has neuropathy with pain in both feet as a 
result of cold injuries experienced during service.



CONCLUSION OF LAW

Residuals of cold injuries to the lower extremities were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he experienced frostbite to both of 
his feet while flying in the bomb bay of a B-26 over the 
Sierra Mountains in the fall or winter of 1954.  As a result 
of that experience, he now has neuropathy with pain in both 
of his feet.  In support of his claim, he submitted a 
statement from his brother who recalled the veteran being 
hospitalized due to the injuries described and being on leave 
thereafter.  The veteran also submitted statements from his 
wife and a fellow serviceman who met the veteran shortly 
after the 1954 injuries; those individuals recalled the 
veteran having difficulty with his feet since the 1950's.

The veteran's service medical records were apparently 
destroyed in the 1974 fire at the National Personnel Records 
Center.  As such, VA has a heightened duty provide its 
reasons and bases in rendering a decision.  See Washington 
v. Nicholson, 19 Vet. App. 362, 371 (2005).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The medical evidence shows that the veteran has complained 
of pain in both of his feet for decades and consistently 
related that it began as a result of having frostbite during 
service.  The veteran's treating VA physician opined in 
October 2003 that the veteran's neuropathy in both feet was 
most likely secondary to cold exposure during service 
because there was no other apparent cause.  The veteran 
provided credible testimony before the Board in September 
2006 that he has had problems with his feet since the 
incident during service when he had cold injuries to his 
feet.

Given the evidence as outlined above, the Board finds that 
it is reasonable to believe that the veteran would have 
experienced cold injuries to his feet while flying in a bomb 
bay over the Sierra Mountains.  In light of the statement 
from his brother, the Board finds that the veteran's 
assertions are corroborated as his brother recalled the 
incident, the treatment and the required leave as described 
by the veteran.  Because the veteran's service medical 
records are not available, the Board finds the best evidence 
of record to be sufficient to show that the veteran had an 
in-service injury.  The medical opinion of record shows that 
the in-service injury caused the currently diagnosed 
neuropathy.  Thus, when resolving all reasonable doubt in 
favor of the veteran, service connection for the residuals 
of cold injuries to the lower extremities is granted.



ORDER

Service connection for the residuals of cold injuries to the 
lower extremities is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


